DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is sent in response to Applicant’s communication received on 03/09/2021 for application number 17196150. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 8-12, 14-16 and 18-20 of U.S. Patent No. 10,949,153. Although the claims at issue are not identical, they are not patentably distinct from each other:
Regarding claim 1, US Pat. No. 10,949,153 discloses a method of generating a customized response based on a context, the method comprising: receiving, using a communication device, at least one sensor data from at least one sensor, wherein the at least one sensor data is associated with at least one user (Claim 1, “A method of generating a customized response based on a context, the method comprising: receiving, using a communication device, at least one sensor data from at least one sensor, wherein the at least one sensor data is associated with at least one user”); 
(Claim 1, “analyzing, using a processing device, the at least one sensor data”); 
determining, using the processing device, a context based on the analyzing (Claim 1, “determining, using the processing device, a context based on the analyzing”); 
identifying, using the processing device, a customized profile associated with the context (Claim  1, identifying, using the processing device, a customized profile associated with the
context);  
retrieving, using a storage device, the customized profile (Claim 1, “retrieving, using a storage device, the customized profile”); 
and generating, using the processing device, a customized response based on the at least one sensor data and the customized profile (Claim 1, “and generating, using the processing device, a customized response based on the at least one sensor data and the customized profile”); 
wherein the at least one sensor comprises a microphone configured to receive the at least one sensor data, wherein the at least one sensor data comprises a sound data, wherein the analyzing comprises performing sound processing, wherein the customized profile comprises a customized media profile, wherein the customized response comprises a customized media response (Claim 1, “wherein the at least one sensor comprises a microphone configured to receive the at least one sensor data, wherein the at least one sensor data comprises a sound data, wherein the analyzing comprises performing sound processing, wherein the customized profile comprises a customized media profile, wherein the customized response comprises a customized media response”); 

(Claim 1, “wherein the sound data comprises a natural language input and a voice command input, wherein the voice command input comprises an instruction”), wherein the analyzing comprises natural language processing, wherein the customized media profile comprises a customized voice profile and a background sound profile (Claim 1, “wherein the analyzing comprises natural language processing, wherein the customized media profile comprises a customized voice profile and a background sound profile”), wherein the generating comprises translation of the natural language input based on the instruction and the customized media profile to generate the customized media response (Claim 1, “wherein the generating comprises translation of the natural language input based on the instruction and the customized media profile to generate the customized media response”), wherein the customized media response comprises a customized natural language response and a background sound response (Claim 1, “wherein the customized media profile comprises a customized voice profile and a background sound profile”), wherein the voice command input comprises the context, wherein the instruction of the voice command input comprises a request by the at least one user for translating the natural language input into a person voice associated with a person (Claim 1, “wherein the voice command input comprises an instruction, wherein the analyzing comprises natural language processing, wherein the customized media profile comprises a customized voice profile and a background sound profile, wherein the generating comprises translation of the natural language input based on the instruction”), 

a customized voice profile and a background sound profile, wherein the generating comprises translation of the natural language input based on the instruction person is identified)”,wherein the translation comprises applying the person voice associated with the person to the natural language input to generate the customized natural language response (Claim 1, “wherein
the generating comprises translation of the natural language input based on the instruction and the customized media profile to generate the customized media response”), wherein the customized natural language response is associated with the person voice (Claim 1, “wherein the customized media response comprises a customized natural language response and a background sound response”).
Remaining claims are analyzed similarly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488